Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Annual Report on Form 10-K ofInterCloud Systems, Inc. for the year endedDecember 31, 2012, I, Daniel Sullivan, Chief Financial Officer ofInterCloud Systems, Inc., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Annual Report on Form 10-K for theyear ended December 31, 2012, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in suchAnnual Report on Form 10-K for theYearended December 31, 2012, fairly presents, in all material respects, the financial condition and results of operations ofInterCloud Systems, Inc. Date: April 1, 2013 By: /s/ Daniel Sullivan Daniel Sullivan Chief Financial Officer
